DETAILED ACTION
Pending Claims
Claims 1-15 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/580,375, filed on December 7, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-15, claim 7 states: “comprising the following constituent element [b1] as the constituent element [B] (acid anhydride hardener)”.  However, there is no description of “the following constituent element [b1]”.  Claims 8-15 are rejected because they are dependent from claim 7.  The “constituent element [B]” in claims 7-15 has been interpreted as any acid anhydride hardener.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, independent claim 7 features: “[B] an acid anhydride hardener”.  Claim 10 attempts to further limit claim 7 with: (10) wherein the constituent element [B] is an acid anhydride hardener.  This fails to further limit “[B] an acid anhydride hardener” in claim 7.
Regarding claim 11, independent claim 7 features: “[B] an acid anhydride hardener”.  Claim 11 attempts to further limit claim 7 with: (11) comprising a compound having a norbornene backbone or a norbornane backbone as the constituent element [B].  This improperly any compound having a norbornene backbone or a norbornane backbone.  This includes compounds that are not acid anhydrides.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Oshima et al. (US 2015/0337075 A1).
Regarding claims 1, 4, and 5, Kishi et al. disclose: (1) an epoxy resin composition (Abstract; column 3, lines 29-54) comprising the following constituent elements: 
[A] a bifunctional or higher functional epoxy resin containing an aromatic ring (column 5, line 16 through column 6, line 52; see also Table 1), and 
[B] an acid anhydride hardener (column 6, lines 58-61 & 65-66; column 7, lines 13-16) comprising [b5] at least one acid anhydride selected from the group consisting of tetrahydrophthalic anhydride, methyltetrahydrophthalic anhydride, methyl nadic anhydride, hexahydrophthalic anhydride, and methylhexahydrophthalic anhydride (column 6, lines 58-61 & 65-66);

(4) a fiber reinforced material comprising a cured product of the epoxy resin composition and a reinforcing fiber (column 10, line 21 through column 11, line 16); and (5) a molded article comprising the fiber reinforced material (column 10, line 21 through column 11, line 16).
Kishi et al. disclose a combination of difunctional epoxy resin (see column 6, lines 31-52; column 5, lines 16-57) and trifunctional and/or tetrafunctional epoxy resin (see column 6, lines 31-52; column 5, line 58 through column 6, line 30).  Kishi et al. fail to disclose a working embodiment comprising: (1) [a3] a bifunctional or higher functional epoxy resin having a fluorene structure.  Rather, they contemplate a number of difunctional epoxy resins (see column 5, lines 16-25), including epoxy resins having a fluorene structure (see column 5, lines 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Kishi et al. with the instantly claimed constituent element [a3] because: (a) Kishi et al. disclose a combination of difunctional epoxy resin and trifunctional and/or tetrafunctional epoxy resin; and (b) Kishi et al. contemplate a number of difunctional epoxy resins, including epoxy resins having a fluorene structure.
Kishi et al. contemplate the use of a methylhexahydrophthalic anhydride hardener (see column 6, lines 58-61 & 65-66), corresponding to [b5].  However, they fail to disclose: (1) a 

    PNG
    media_image1.png
    149
    259
    media_image1.png
    Greyscale
,
wherein R4 represents any one of linear or branched alkyl, alkenyl, and alkynyl groups having 6 to 16 carbon atoms.
Oshima et al. disclose a related epoxy-based composition (see Abstract; paragraphs 0012-0033) for forming fiber-reinforced composites (see paragraphs 0037-0043).  They establish that methylhexahydrophthalic anhydride (corresponding to [b5]) and dodecenyl succinic anhydride (corresponding to [b4]) are recognized in the art as equivalent anhydride hardeners for curing this type of epoxy resin formulation (see paragraph 0026).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Kishi et al. with the instantly combination of [b4] and [b5] because: (a) Kishi et al. contemplate the use of a methylhexahydrophthalic anhydride hardener (corresponding to [b5]); (b) Oshima et al. disclose a related epoxy-based composition for forming fiber-reinforced composites; (c) Oshima et al. establish that methylhexahydrophthalic anhydride (corresponding to [b5]) and dodecenyl succinic anhydride (corresponding to [b4]) are recognized in the art as equivalent anhydride hardeners for curing this type of epoxy resin formulation; and (d) it has been found that combining equivalents known for the same purpose is prima facie obvious.
Regarding claim 2, the combined teachings of {Kishi et al. and Oshima et al.} are as set forth above and incorporated herein.  They fail to disclose: (2) a ratio of parts by mass of the constituent element [b4] to the sum of parts by mass of the constituent elements [b4] and [b5] of 0.3 to 0.6.  However, the obvious combination of [b4] and [b5] would have obviously embraced equal parts of [b4] and [b5], corresponding to a ratio of 0.5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed ratio (0.3 to 0.6 parts mass of [b4] per part by mass of [b4]+[b5]) because: (a) the obvious combination of [b4] and [b5] would have obviously embraced equal parts of each; and (b) equals parts of [b4] and [b5] would have corresponded to a claimed ratio of 0.5.
Regarding claim 3, the combined teachings of {Kishi et al. and Oshima et al.} are as set forth above and incorporated herein.  They fail to disclose: (3) a viscosity at 25°C of 2,000 mPa-s or less.  However, the skilled artisan would have expected the composition resulting from the combined teachings of {Kishi et al. and Oshima et al.} to obviously embrace embodiments satisfying the instantly claimed viscosity range because: the composition resulting from the combined teachings of {Kishi et al. and Oshima et al.} obviously satisfies all of the material/chemical limitations of the claimed invention.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of {Kishi et al. and Oshima et al.} to obviously embrace embodiments satisfying the instantly claimed viscosity range because: the composition resulting from the combined teachings of {Kishi et al. and Oshima et al.} obviously satisfies all of the material/chemical limitations of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Oshima et al. (US 2015/0337075 A1) and Arai et al. (US 2012/0035299 A1).
Regarding claim 6, the combined teachings of {Kishi et al. and Oshima et al.} are as set forth above and incorporated herein.  Kishi et al. disclose advanced composite materials (see column 1, lines 7-19), such as those used with a honeycomb core (see column 11, liens 8-16).  They fail to explicitly disclose: (6) a pressure vessel comprising the fiber reinforced material.
Arai et al. disclose a related epoxy-based composition (see Abstract) for forming fiber-reinforced composites (see Abstract).  They establish that epoxy-based composite materials recognized in the art as suitable for use with honeycomb cores (see paragraphs 0004-0005, 0105 & 0143) are also recognized in the art as suitable materials for fabricating pressure vessels (see paragraph 0143).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a pressure vessel with the composite resulting from the combined teachings of {Kishi et al. and Oshima et al.} because: (a) Kishi et al. disclose advanced composite materials, such as those used with a honeycomb core; (b) Arai et al. disclose a related epoxy-based composition for forming fiber-reinforced composites; (c) Arai et al. establish that epoxy-based composite materials recognized in the art as suitable for use with honeycomb cores are also recognized in the art as suitable materials for fabricating pressure vessels; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 7, 8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1).
Regarding claims 7, 8, 10, 13, and 14, Kishi et al. disclose: (7 & 10) an epoxy resin composition (Abstract; column 3, lines 29-54) comprising the following constituent elements:
[A] a bifunctional or higher functional epoxy resin containing an aromatic ring (column 5, line 16 through column 6, line 52; see also Table 1) comprising at least one of: [a2] an optionally substituted diglycidyl aniline, wherein if the diglycidyl aniline is substituted the diglycidyl aniline bears at least one substituent selected from the group consisting of an alkyl group having 1 to 4 carbon atoms, a phenyl group, and a phenoxy group, and [a4] tetraglycidyl diaminodiphenylmethane (column 6, lines 20-25; see also Table 1);
[B] an acid anhydride hardener (column 6, lines 58-61 & 65-66; column 7, lines 13-16); and 
[C]: a monofunctional epoxy resin (column 6, lines 53-57; see also column 10, lines 6-10);
wherein the epoxy resin composition when cured into a cured product has a rubbery state elastic modulus in a dynamic viscoelasticity evaluation of 10 MPa or less (Abstract; column 3, lines 29-36; see also column 11, lines 40-58), and the cured product has a glass transition temperature of 95° C, or higher (Abstract; column 3, lines 29-36; see also column 11, lines 40-58);
(13) a fiber reinforced material comprising a cured product of the epoxy resin composition and a reinforcing fiber (column 10, line 21 through column 11, line 16); and (14) a 
Kishi et al. contemplate the use of a monofunctional epoxy resin (see column 6, lines 53-57) as a reactive diluent (see column 10, lines 6-10).  However, they fail to explicitly disclose: (7) a monofunctional epoxy resin which is a phenyl glycidyl ether substituted with a tert-butyl group, a sec-butyl group, an isopropyl group, or a phenyl group; and (8) comprising 20 to 50 parts by mass of the constituent element [C] in 100 parts by mass of the total epoxy resin.
Kaffee et al. disclose a related epoxy-based composition (see Abstract; paragraphs 0015-0035) for forming fiber-reinforced composites (see paragraphs 0037-0040).  They establish that p-tert-butylphenyl glycidyl ether is recognized in the art as a suitable monofunctional epoxy resin reactive diluent for this type of epoxy resin formulation (see paragraph 0019).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  Furthermore, they disclose that it can be provided in an amount of up 30 wt% of the epoxy resin component (see paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Kishi et al. with the instantly claimed monofunctional epoxy resin (and amount thereof) because: (a) Kishi et al. contemplate the use of a monofunctional epoxy resin as a reactive diluent; (b) Kaffee et al. disclose a related epoxy-based composition for forming fiber-reinforced composites; (c) Kaffee et al. establish that p-tert-butylphenyl glycidyl ether is recognized in the art as a suitable monofunctional epoxy resin reactive diluent for this type of epoxy resin formulation; and (d) it has been found that the selection of a known material based on its suitability for its intended use prima facie obviousness determination.  Furthermore: (e) Kaffee et al. disclose that the reactive diluent can be provided in an amount of up 30 wt% of the epoxy resin component.
Regarding claim 12, the combined teachings of {Kishi et al. and Kaffee et al.} are as set forth above and incorporated herein.  They fail to disclose: (12) a viscosity at 25°C of 2,000 mPa-s or less.  However, the skilled artisan would have expected the composition resulting from the combined teachings of {Kishi et al. and Kaffee et al.} to obviously embrace embodiments satisfying the instantly claimed viscosity range because: the composition resulting from the combined teachings of {Kishi et al. and Kaffee et al.} obviously satisfies all of the material/chemical limitations of the claimed invention.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of {Kishi et al. and Kaffee et al.} to obviously embrace embodiments satisfying the instantly claimed viscosity range because: the composition resulting from the combined teachings of {Kishi et al. and Kaffee et al.} obviously satisfies all of the material/chemical limitations of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) and Oshima et al. (US 2015/0337075 A1).
Regarding claim 11, the combined {Kishi et al. and Kaffee et al.} are as set forth above and incorporated herein.  Kishi et al. contemplate the use of a methylhexahydrophthalic anhydride hardener (see column 6, lines 58-61 & 65-66).  However, they fail to disclose: (11) an anhydride compound having a norbornene backbone or a norbornane backbone as the constituent element [B].
prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined {Kishi et al. and Kaffee et al.} with the instantly claimed norbornene/norbornane containing anhydride because: (a) Kishi et al. contemplate the use of a methylhexahydrophthalic anhydride hardener; (b) Oshima et al. disclose a related epoxy-based composition for forming fiber-reinforced composites; (c) Oshima et al. establish that methylhexahydrophthalic anhydride and methyl nadic anhydride are recognized in the art as equivalent anhydride hardeners for curing this type of epoxy resin formulation; and (d) it has been found that substituting equivalents known for the same purpose is prima facie obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) and Arai et al. (US 2012/0035299 A1).
Regarding claim 15, the combined teachings of {Kishi et al. and Kaffee et al.} are as set forth above and incorporated herein.  Kishi et al. disclose advanced composite materials (see column 1, lines 7-19), such as those used with a honeycomb core (see column 11, liens 8-16).  They fail to explicitly disclose: (15) a pressure vessel comprising the fiber reinforced material.
prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a pressure vessel with the composite resulting from the combined teachings of {Kishi et al. and Kaffee et al.} because: (a) Kishi et al. disclose advanced composite materials, such as those used with a honeycomb core; (b) Arai et al. disclose a related epoxy-based composition for forming fiber-reinforced composites; (c) Arai et al. establish that epoxy-based composite materials recognized in the art as suitable for use with honeycomb cores are also recognized in the art as suitable materials for fabricating pressure vessels; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the supporting teachings of Arai et al. disclose the instantly claimed combination of [a2] and [a4] .


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 17, 2021